This is an appeal from an order of the Court of Chancery advised by Vice-Chancellor Sooy whose opinion is reported *Page 284 
at 132 N.J. Eq. 500. The appeal is by one of the four complainants, Emma Mimnaugh, administratrix ad prosequendum of the estate of George Mimnaugh, deceased. She appeals from that part of the order which dissolved the ad interim restraint against the prosecution by the defendants-respondents of a motion to strike her complaint in the action at law. We are of the opinion that the portion of the order appealed from was properly entered for the reasons therefor given in the opinion of the Vice-Chancellor, and should be affirmed.